Beasley, Judge,
concurring in part and dissenting in part.
1. As acknowledged by the majority, plaintiffs in their pretrial motion sought to sever the trial of the issues relating to the reasonableness of the water and sewer rates from the trial of the alleged *716RICO and antitrust violations “and other claims for damages.” The other damage claims were for payment of excessive water and sewer rates and for lost rental income and property. The court granted the severance motion and then held a bifurcated trial. At the first phase of the trial, issues relating to the reasonableness of the rates were litigated. At the second phase, plaintiffs sought damages for payment of excessive rates and lost rental income and property but not RICO or antitrust damages.
The issue is whether plaintiffs are entitled to a second trial on those damage claims not tried at the latter phase of the first trial. In denying plaintiffs’ post-trial motions, the court stated that such motions were filed by an attorney who had not participated in pretrial proceedings or in the trial itself, and that plaintiffs’ trial attorney agreed to, and in fact recommended, the bifurcated trial as a substitute for separate trials. Nothing shows the court agreed to a three-part proceeding by trying some damage issues in a bifurcated trial and the remaining damage issues in a separate trial. The result was an abandonment of those claims for damages not asserted at the bifurcated trial.
Plaintiffs’ argument, that the understanding at trial was that the second phase would involve the issue of the reasonableness of the rates only, is contradicted by the fact that they asserted their claims for lost rental income and property as well as for payment of excessive water rates at the trial. Moreover, an understanding that either damage claim was part of plaintiffs’ claim of unreasonable water and sewer rates would have been wholly inconsistent with their pretrial motion, which sought separate trials of the issue of unreasonable rates and all claims to recover damages.
The pretrial order proposed by plaintiffs excluded damage issues from consideration at trial. The bifurcated trial procedure agreed to by plaintiffs was obviously inconsistent with the proposed pretrial order.
2. In the main appeal, error is also enumerated in the total grant of McDonald’s motion for directed verdict at the conclusion of the first phase of the trial, in that he was not entitled to such on the RICO and antitrust claims. For the reasons given above, no merit underlies this enumeration.
3. I do find the first enumeration of error in defendants’ cross-appeal to be meritorious.
The denial of Bailey’s motion for directed verdict after the first phase of trial was grounded on there being questions of fact as to whether plaintiffs pierced the corporate veil of Lakeview so that Bailey was liable in her individual capacity for corporate acts.
“[T]he mere operation of corporate business does not render one personally liable for corporate acts. (Cit.) Sole ownership of a corpo*717ration by one person or another corporation is not a factor, (cit.), and neither is the fact that the sole owner uses and controls it to promote his ends. (Cit.) There must be evidence of abuse of the corporate form. (Cit.) Plaintiff must show that defendant disregarded the separateness of legal entities by commingling on an interchangeable or joint basis or confusing the otherwise separate properties, records or control. (Cits.)”2
Decided July 16, 1998
Reconsideration denied July 31, 1998
Richard Young, David B. Irwin, for appellants.
Hartley & Puls, Carl A. Puls, Jr., Bodker, Ramsey & Andrews, Harry J. Winograd, Thomas Rosseland, for appellees.
The required ingredients were not presented. Plaintiffs do not even argue now that the evidence justifies ignoring the corporate entity but instead assert that Bailey was sued in her individual capacity on the RICO and antitrust counts. These claims were abandoned. Bailey’s motion for directed verdict should have been granted.
I concur with the holdings in the remaining divisions of the majority opinion and therefore agree that the judgment in the cross-appeal (Case No. A98A0255) should be reversed. But I would affirm the judgment in the main appeal (Case No. A98A0254).
I am authorized to state that Chief Judge Andrews joins in this opinion.

 (Punctuation omitted.) Heyde v. Xtraman, Inc., 199 Ga. App. 303, 306 (2) (404 SE2d 607) (1991).